Dismiss and Opinion Filed July 29, 2015.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00786-CR

                            JOE ELDREDGE JONES, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-70129-R

                            MEMORANDUM OPINION
                  Before Chief Justice Wright and Justices Brown and Stoddart
                                  Opinion by Justice Stoddart
         Joe Eldredge Jones was convicted of possession with intent to deliver cocaine in an

amount of one gram or more but less than four grams, A jury found appellant guilty, and

appellant and the State entered an agreement that provided the State would abandon the

enhancement paragraph and appellant would be sentenced to five years’ imprisonment.

Appellant waived his right to appeal as part of that agreement. See Blanco v. State, 18 S.W.3d
218, 219–20 (Tex. Crim. App. 2000). The trial court certified that appellant waived his right to

appeal. See TEX. R. APP. P. 25.2(a), (d); Dears v. State, 154 S.W.3d 610 (Tex. Crim. App.

2005).
       We dismiss the appeal for want of jurisdiction.



                                                    /Craig Stoddart/
                                                    CRAIG STODDART
                                                    JUSTICE

Do Not Publish
TEX. R. APP. P. 47
150786F.U05




                                              –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JOE ELDREDGE JONES, Appellant                         On Appeal from the 265th Judicial District
                                                      Court, Dallas County, Texas
No. 05-15-00786-CR         V.                         Trial Court Cause No. F14-70129-R.
                                                      Opinion delivered by Justice Stoddart, Chief
THE STATE OF TEXAS, Appellee                          Justice Wright and Justice Brown
                                                      participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 29th day of July, 2015.




                                                –3–